Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is responsive to the amendment filed on 12/31/2020. As directed by the amendments: claim 1 has been amended, claim 16 is canceled, and new claims 17-26 are added. Thus, claims 1-15 and 17-26 are presently under consideration in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Laurisch et al (2011/0108528) in views of Marantz et al (5144110).
 	For claim 1, Laurisch teaches plasma torch (1 as shown in fig.1a) arrangement which is formed by a torch body (1), an electrode (7) and a nozzle (4) having a nozzle bore (4.10), wherein an outer contour of the plasma torch (the outer surface between 4.16 and 4.1 of plasma torch 1 as shown in fig.2) is present in cross-section with respect to a longitudinal axis which is aligned perpendicular through the nozzle bore (4.10 as shown in fig.2) (par.63), 
 	wherein in that a smallest spacing (the space between 4.10 of the nozzle bore to the outer surface of between 4.16-4.1 which is the outer contour) between the longitudinal axis (M1) extending through the center of the nozzle bore (4.10 as shown in fig.2) of the nozzle (4) and a radially outer margin of the outer contour is observed in at least one axial direction and corresponds at a maximum to 3/4 of the length of a largest spacing (d) between the central longitudinal axis (M1) extending through the center of the nozzle bore (4.10) of the nozzle (4) and the radially outer margin of the outer contour (par.67) (fig.2) (Laurisch teaches of several angles or distances between the nozzle bore 4.10 to the outer surface of nozzle head or torch 1 as shown in fig.2); or 
s y5 or y8 respectively, in the direction of the nozzle or the nozzle bore (fig.1a)(par.63, lines 6-12).

 	Laurisch fails to teach plasma cutting torch having at least two plasma cutting torches, and wherein the plasma cutting torches are arranged with respect to one another at a respective side at which the smallest spacing (c) is observed and a longitudinal axis (Ml) and a longitudinal axis (M2) of the longitudinal axes (Ml, M2, M3) and thus the at least two plasma cutting torches can be inclined with respect to each other by an angle (51, 52) of 0 to 60°in both directions.
	Marantz teaches, similar cutting torch, plasma cutting torch having at least two plasma cutting torches (22 and 24 as shown in fig.1), and wherein the plasma cutting torches (22 and 24 as shown in fig.1) are arranged with respect to one another at a respective side at which the smallest spacing (c) (the space between elements 22 and 24 as shown in fig.1) is observed and a longitudinal axis (Ml) and a longitudinal axis 
	Therefore, it would have been obvious before the effective date of the claimed
invention to one of ordinary skill in the art to modify the device in the Laurisch‘s
reference, to include at least two plasma cutting torches that are inclined, as suggested and taught by Marantz, for the purpose of achieving improved heat transfer and uniform heating of the feedstock, thereby eliminating the problems of radial feed (Marantz, col.4, lines 26-29). 	For claim 2, Laurisch teaches wherein a smallest spacing in two opposite directions is observed along a common axis which is guided (there are several points between the nozzle bore 4.10 to the outer surface or outer contour of nozzle head 1 from 4.16 to 4.1 as shown in fig.2), starting from the longitudinal axis (M1) extending through the center of the nozzle bore (4.10) of the nozzle (4), up to the radically outer margin of the outer contour (par.67 and 78-83 teaches the ranges of distances between M1 to the outer contour of nozzle head 1) (fig.2).  	For claim 3, Laurisch teaches wherein at least one smallest spacing is observed over the total length of a plasma torch (par.67-84) (fig.2). 
 	Laurisch fails to teach plasma cutting torch.
	Marantz teaches, similar cutting torch, plasma cutting torch (22 and 24 as shown in fig.1) (abstract).

invention to one of ordinary skill in the art to modify the device in the Laurisch‘s
reference, to include at least plasma cutting torches, as suggested and taught by Marantz, for the purpose of achieving improved heat transfer and uniform heating of the feedstock, thereby eliminating the problems of radial feed (Marantz, col.4, lines 26-29). 	For claim 4, Laurisch teaches wherein a smallest spacing is observed over the total length of the nozzle (4), the nozzle cap (5), a nozzle (par.67) (fig.2).  	For claim 5, Laurisch teaches wherein a smallest spacing is observed over at least a length (l) which corresponds to at least 1.4-fold the maximum width of a plasma torch in the region in which a smallest spacing is observed (par.67-84 teaches the ranges of distances between M1 to the outer contour of nozzle head 1) (fig.2). 
 	Laurisch fails to teach plasma cutting torch.
	Marantz teaches, similar cutting torch, plasma cutting torch (22 and 24 as shown in fig.1) (abstract).
	Therefore, it would have been obvious before the effective date of the claimed
invention to one of ordinary skill in the art to modify the device in the Laurisch‘s
reference, to include at least plasma cutting torches, as suggested and taught by Marantz, for the purpose of achieving improved heat transfer and uniform heating of the feedstock, thereby eliminating the problems of radial feed (Marantz, col.4, lines 26-29). 	For claim 6, Laurisch teaches wherein the center of the nozzle bore (4.10 as 
.
For claims 12 and 13, Laurisch fails to teach at least one smallest spacing (c) of an outer contour (AK) is observed at a first plasma cutting torch of the at least two plasma cutting torches in the direction of a second plasma cutting torch of the at least two plasma cutting torches toreh-opcratcd next to the first plasma cutting torch, and a maximum spacing is observed between virtually extended longitudinal axes of the respective nozzle bores of the nozzles of plasma cutting torches arranged next to one another of 42 mm. 
 	Marantz teaches, similar cutting torch, at least one smallest spacing (c) of an outer contour (AK) is observed at a first plasma cutting torch of the at least two plasma cutting torches (22 and 24 as shown in fig.1) in the direction of a second plasma cutting torch of the at least two plasma cutting torches toreh-opcratcd next to the first plasma cutting torch (fig.1) (col.8, lines 5-20) (abstract) and a maximum spacing is observed between virtually extended longitudinal axes of the respective nozzle bores of 
	Therefore, it would have been obvious before the effective date of the claimed
invention to one of ordinary skill in the art to modify the device in the Laurisch‘s
reference, to include at least plasma cutting torches, as suggested and taught by Marantz, for the purpose of achieving improved heat transfer and uniform heating of the feedstock, thereby eliminating the problems of radial feed (Marantz, col.4, lines 26-29). 	 	For claim 14, Laurisch teaches wherein at least one virtual connection line of at least one smallest spacing, which is observed between the outer contour AK and the longitudinal axis (M1) extending through the center of the nozzle bore (4.10) of the nozzle (4), which is inclined from the axis feed direction of the plasma torch with respect to the workpiece by an angle E of a maximum of 30.degree (par.67-84 teaches the ranges of distances and angles between M1 to the outer contour of nozzle head 1) (fig.2). 
 	Laurisch fails to teach plasma cutting torch.
	Marantz teaches, similar cutting torch, plasma cutting torch (22 and 24 as shown in fig.1) (abstract).
	Therefore, it would have been obvious before the effective date of the claimed
invention to one of ordinary skill in the art to modify the device in the Laurisch‘s
reference, to include at least plasma cutting torches, as suggested and taught by Marantz, for the purpose of achieving improved heat transfer and uniform heating of the feedstock, thereby eliminating the problems of radial feed (Marantz, col.4, lines 26-29). 	For claim 15, Laurisch teaches wherein in at least one of the plasma torches a nozzle (4) or a nozzle cap (5) or a nozzle protective cap (8) or a nozzle protective cap holder are in particular present as wear parts which have the outer contour (par.63 and 67) (fig.2).
 	Laurisch fails to teach plasma cutting torch.
	Marantz teaches, similar cutting torch, plasma cutting torch (22 and 24 as shown in fig.1) (abstract).
	Therefore, it would have been obvious before the effective date of the claimed
invention to one of ordinary skill in the art to modify the device in the Laurisch‘s
reference, to include at least plasma cutting torches, as suggested and taught by Marantz, for the purpose of achieving improved heat transfer and uniform heating of the feedstock, thereby eliminating the problems of radial feed (Marantz, col.4, lines 26-29).

 	For claim 17, Laurisch teaches wherein a smallest spacing (c) is observed of a maximum of 1/4 of the largest spacing (b); or wherein a smallest spacing (c) is observed of a maximum of 1/2 of the largest spacing (d) (par.78-83) (fig.2).
 	For claim 18, Laurisch teaches wherein a smallest spacing (c) is observed of a maximum of a maximum of 1/6 of the largest spacing (b); or wherein a smallest spacing (c) is observed of a maximum of 1/3 of the largest spacing (d) (par.78-83) (fig.2).

 	For claim 20, Laurisch teaches wherein a smallest spacing (c) is observed of a maximum of 15 mm (par.78) (fig.2).
 	For claim 21, Laurisch teaches wherein a smallest spacing (c) is observed of a maximum of 12.5 mm (par.78) (fig.2).
 	For claim 22, Laurisch teaches wherein a maximum spacing zl, z2 is observed between virtually extended longitudinal axes  (Ml.l, Ml.2, Ml.3) of the respective nozzle bores of the nozzles of the plasma cutting torches arranged next to one another of 32 mm (there are several points between the nozzle bore 4.10 to the outer surface or outer contour of nozzle head 1 from 4.16 to 4.1,  M1, extending through the center of the nozzle bore (4.10) of the nozzle (4) and the outer contour (par.67-84 teaches the ranges of distances and angles between M1 to the outer contour of nozzle head 1) (fig.2)).
 	For claims 23, Laurisch fails to teach wherein a maximum spacing zl, z2 is observed between virtually extended longitudinal axes (Ml.l, Ml.2, Ml.3) of the respective nozzle bores of the nozzles of the plasma cutting torches arranged next to one another of 27 mm.
 	Marantz teaches, similar cutting torch, wherein a maximum spacing zl, z2 is observed between virtually extended longitudinal axes (Ml.l, Ml.2, Ml.3) of the respective 
	Therefore, it would have been obvious before the effective date of the claimed
invention to one of ordinary skill in the art to modify the device in the Laurisch‘s reference, to include at least plasma cutting torches, as suggested and taught by Marantz, for the purpose of achieving improved heat transfer and uniform heating of the feedstock, thereby eliminating the problems of radial feed (Marantz, col.4, lines 26-29).
 	Claim 24 (new):    The plasma cutting torch arrangement in accordance with claim 1, wherein at least one virtual connection line of at least one smallest spacing (c), which is observed between the outer contour AK and the longitudinal axis (Ml) extending through the center of the nozzle bore of the nozzle, which is inclined from the axis feed direction (v) of the plasma torch with respect to the workpiece by an angle s of a maximum of 15° (par.67-84 teaches the ranges of distances and angles between M1 to the outer contour of nozzle head 1) (fig.2). 
 	Laurisch fails to teach plasma cutting torch.
	Marantz teaches, similar cutting torch, plasma cutting torch (22 and 24 as shown in fig.1) (abstract).
	Therefore, it would have been obvious before the effective date of the claimed
invention to one of ordinary skill in the art to modify the device in the Laurisch‘s
reference, to include at least plasma cutting torches, as suggested and taught by Marantz, for the purpose of achieving improved heat transfer and uniform heating of the feedstock, thereby eliminating the problems of radial feed (Marantz, col.4, lines 26-29)..

 	Laurisch fails to teach plasma cutting torch.
	Marantz teaches, similar cutting torch, plasma cutting torch (22 and 24 as shown in fig.1) (abstract).
	Therefore, it would have been obvious before the effective date of the claimed
invention to one of ordinary skill in the art to modify the device in the Laurisch‘s
reference, to include at least plasma cutting torches, as suggested and taught by Marantz, for the purpose of achieving improved heat transfer and uniform heating of the feedstock, thereby eliminating the problems of radial feed (Marantz, col.4, lines 26-29)..
 	For claim 26, Laurisch teaches wherein at least one virtual connection line of at least one smallest spacing (c), which is observed between the outer contour AK and the longitudinal axis (Ml) extending through the center of the nozzle bore of the nozzle, which is inclined from the axis feed direction (v) of the plasma torch with respect to the workpiece is aligned parallel therewith (par.67 and 78-83 teaches the ranges of distances between M1 to the outer contour of nozzle head 1) (fig.2). 
 	Laurisch fails to teach plasma cutting torch.
 teaches, similar cutting torch, plasma cutting torch (22 and 24 as shown in fig.1) (abstract).
	Therefore, it would have been obvious before the effective date of the claimed
invention to one of ordinary skill in the art to modify the device in the Laurisch‘s
reference, to include at least plasma cutting torches, as suggested and taught by Marantz, for the purpose of achieving improved heat transfer and uniform heating of the feedstock, thereby eliminating the problems of radial feed (Marantz, col.4, lines 26-29)..
.


Response to Amendments/Arguments
Applicant’s arguments with respect to claims 1-15 and 17-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-270-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AYUB A MAYE/Examiner, Art Unit 3761                                                                                                                                                                                                        
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715